Citation Nr: 1600106	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include acne, aquagenic palmar plantar keratoderma, and dermatitis.

2.  Entitlement to service connection for a respiratory disability, to include sinusitis, rhinitis, and chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for disability of the bilateral shoulders, bilateral elbows, and bilateral hands and fingers, claimed as generalized arthritis.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 23, 2008 and as 30 percent disabling from that date.

6.  Entitlement to higher initial evaluations for traumatic brain injury (TBI), rated as 10 percent disabling prior to October 23, 2008 and as 40 percent disabling from that date.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1998 to August 1998, from February 2001 to October 2001, and from January 2005 to June 2006.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A March 2007 rating decision denied service connection for bilateral hearing loss disability, generalized arthritis, sinusitis, hernia, chest pain, and a skin condition; and granted service connection for tinnitus with a 10 percent rating, left and right ankle disabilities with 10 percent ratings for each, a right knee disability with a 10 percent rating, PTSD with a 30 percent rating, and TBI with a 10 percent rating.  The Veteran submitted a notice of disagreement in May 2007.  Therein, he clarified that the claim for generalized arthritis should also include pain, numbness, and tingling in his extremities as well as his back, neck, and wrists.  

In a September 2007 rating decision, the RO denied service connection for pain, numbness, and tingling of the extremities; bilateral wrist strain, low back strain, and cervical strain.  The Veteran did not submit a notice of disagreement with respect to this rating decision.

In a July 2009 rating decision, the RO awarded a 50 percent evaluation for PTSD from June 9, 2006 to October 22, 2008 and a 30 percent evaluation from that date; increased the evaluation for TBI to 40 percent effective October 23, 2008; increased the evaluation of right knee strain to 20 percent from June 9, 2006 to August 22, 2006, to 100 percent based on convalescence from August 23, 2006 to 
September 30, 2006, and assigned a 10 percent evaluation from October 1, 2006.  The RO also granted service connection for costochondritis for the Veteran's reported chest pain.  It also granted special monthly compensation from August 23, 2006 to October 1, 2006.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2014, but that a transcript could not be produced.  He was offered the opportunity to appear at a new hearing.  A hearing was scheduled in January 2015 and the Veteran requested postponement.  A new hearing was scheduled in April 2015, and the Veteran failed to report.

In May 2015, the Board denied service connection for inguinal hernia, as well as higher evaluations for left and right ankle strain, right knee strain, and bilateral tinnitus.  It remanded the issues of entitlement to service connection for bilateral hearing loss disability; disability of the bilateral shoulders, elbows, and hands and fingers; sinusitis, and a skin disability; as well as the issues of entitlement to higher evaluations for PTSD and TBI.

In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses assigned to the symptoms the Veteran has referred to as sinusitis, the Board recharacterized the issue to the most favorable review of the Veteran's claim for sinusitis in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for bilateral hearing loss disability; disability of the bilateral shoulders, elbows, and hands and fingers; and a skin disability; as well as the issues of entitlement to higher evaluations for PTSD and TBI addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinusitis, rhinitis, and COPD did not result from undiagnosed illness that was shown during active service; the evidence is against a finding that the currently diagnosed sinusitis, rhinitis, and COPD are related to active military service or events therein.


CONCLUSION OF LAW

Respiratory disability, to include sinusitis, rhinitis, and COPD, was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in June 2006 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA.

As a final matter, the Board notes that it remanded this claim in May 2015 for further development, specifically to obtain appropriate VA examination and opinion.  Such has been completed; therefore, the Board finds that there has been substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran seeks service connection for a respiratory disability.  Signs and symptoms involving the respiratory system are included in 38 C.F.R. § 3.317(b).  In an April 2006 post deployment assessment, the Veteran endorsed exposure to DEET, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, and sand or dust.  In an August 2006 statement, the Veteran indicated that the extreme climate conditions in Iraq caused him to have both a runny and dry nose and sinus pressure.  He noted that the condition continued.    

The Veteran underwent two VA examinations in September 2015 referable to the claim.  The Veteran's Respiratory Conditions examination resulted in a diagnosis of COPD based on pulmonary function testing (PFT).  The physician noted that the Veteran's FEV1% was decreased on PFTs and the chest x-ray showed hyperinflation.  Both findings were consistent with obstructive airways disease.  The reviewing physician found that the Veteran's COPD was less likely than not related to a specific exposure event experienced during service in Southwest Asia.  She noted that there presently is no medical literature to support a correlation between COPD and Gulf War exposures.  She further noted that the single most significant risk factor for the development of COPD is cigarette smoking.  She found significant the Veteran's long history of cigarette smoking, to include a history of a half pack per day for 34 years.  

The Veteran's Sinusitis, Rhinitis and Other Conditions of the Nose, Thorat, Larynx and Pharynx examination resulted in diagnoses of chronic sinusitis and vasomotor rhinitis.  The physician also diagnosed nosebleeds.  She reviewed the Veteran's history and completed a physical examination.  She indicated that the Veteran's disability pattern represented a disease with a clear and specific diagnosis and etiology.  She concluded that the claimed disability was less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  She specified that the Veteran's irritant induced rhinitis and sinus issues were most likely related to his cigarette smoking, rather than Gulf War exposures.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed respiratory disabilities.  Initially, the Board notes that the Veteran's respiratory symptoms have been medically ascribed to the known clinical diagnoses of sinusitis, rhinitis, and COPD.  As such, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.  
Moreover, the most competent and probative evidence of record does not etiologically link sinusitis, rhinitis, or COPD to service or any incident or exposure therein.  Rather, the September 2015 VA physician specified that these diagnoses were related to the Veteran's long history of cigarette smoking and not to any exposure during service.  In assigning high probative value to this opinion, the Board notes that the physician reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service exposures, and conducted complete examinations.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinions to be of greater probative value than the lay statements of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran asserts that his current sinusitis, rhinitis, and COPD are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training in respiratory disorders, and because these matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish his diagnoses and, as in this case, relate the diagnoses to the Veteran's service.  The preponderance of the evidence is against finding that the Veteran's sinusitis, rhinitis, and COPD are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

ORDER

Entitlement to service connection for a respiratory disability, to include sinusitis, rhinitis, and COPD, is denied.

REMAND

As noted above, service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

	Generalized Arthritis

The Veteran seeks service connection for bilateral shoulder, bilateral elbow, and bilateral hand and finger symptoms, claimed as generalized arthritis.  Complaints referable to muscle and joint pain are included in the signs or symptoms listed in 38 C.F.R. § 3.317(b).  A post deployment assessment completed by the Veteran in April 2006 indicates his report of swollen, stiff, or painful joints that developed during deployment.  In an August 2006 statement, the Veteran indicated that he had shoulder pain in February 2005 and that it had continued.  He also indicated that he had finger, hand, elbow, and back pain during his deployment and since.  In the May 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine whether there are objective indications of chronic disability referable to his reported symptoms.  

On VA examination in August 2015, the Veteran reported chronic numbness in the fourth and fifth digits of his left hand and general stiffness.  He also indicated that he had bilateral wrist pain after returning from Iraq, and that he had shoulder pain starting in August 2005.  The examiner indicated that the Veteran did not have a current diagnosis, but did not provide a discussion of whether there were objective indications of chronic disability referable to the reported symptoms.  As such a discussion is necessary to allow the Board to make a decision on this issue, an additional examination must be conducted.

	Skin Disability

With respect to the Veteran's claim of entitlement to service connection for a skin disability, he reported in August 2006 that he had a skin rash during deployment, and that it continued and remained without diagnosis.  With his August 2006 statement, he submitted photographs of his arms showing the claimed rash.

In the May 2015 remand, the Board determined that a VA examination was necessary to determine whether there were objective indications of chronic disability referable to the Veteran's reported symptoms.  On VA examination in September 2015, the examiner discussed only the diagnosis of aquagenic palmarplantar keratoderma, concluding that it was not related to any specific exposure event during service in Southwest Asia.  While she also identified dermatitis, she did not describe its appearance and location, nor did she provide an opinion regarding whether such was related to service, to include any exposure therein.  Thus, the examination report is inadequate for the purpose of deciding this claim, and an additional examination must be conducted.  

TBI, PTSD, and Bilateral Hearing Loss Disability

The Veteran seeks higher initial evaluations for his TBI and PTSD.  He also seeks service connection for bilateral hearing loss disability.  In the May 2015 remand, the Board noted that in March 2009, the RO determined that current examinations were necessary for TBI and PTSD.  A subsequent March 2009 report of contact notes that an audiological examination was also necessary, as the issue being evaluated was TBI.  The Veteran was notified of his scheduled examination in June 2009.  The record contains a report of contact indicating that the Veteran called prior to his examination and advised the clinic at which the examination was scheduled that he could not get time off from work to attend the examination.  There is no indication that the examination was rescheduled.  The Board concluded in May 2015 that the Veteran should be afforded the opportunity to be examined so that the current severity of his TBI could be ascertained.

The Board further noted in May 2015 that TBI is evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  The Board acknowledged that the Veteran was afforded a VA psychological examination in April 2009; however, because evaluation of his TBI might result in evidence pertinent to his PTSD, the Board determined that a decision with respect to the Veteran's PTSD claim should not be made until completion of the TBI testing.  

Finally, the Board also acknowledged that the Veteran's claim of entitlement to service connection for bilateral hearing loss disability was denied because the Veteran did not have hearing loss that was deemed a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  As the evaluation of TBI also includes physical effects and necessitates a hearing examination, the Board concluded that a final determination on the issue of entitlement to service connection for bilateral hearing loss disability should not be made until completion of this testing.  Careful review of the evidence pertinent to the period during which the appeal was in remand status fails to disclose that an audiological examination was conducted.  The Veteran must be afforded such examination.

In light of the above discussion, the Board has determined that additional action on the part of the AOJ is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed joint pain of the shoulders, elbows, hands, and fingers.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported joint pain, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

With regard to any joint or muscle pain that is not attributable to a diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

If the Veteran's reported shoulder, elbow, hand, and finger pain is ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently manifesting joint and muscle pain, and alternatively the exposure to various hazards in Southwest Asia.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed skin disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported skin disability, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

Review of the entire claims file is required; however, the examiner's attention is directed to the September 2015 skin examination and the Veteran's April 2006 statement and attached photographs.

The examiner is must describe any dermatitis currently found, as well as provide an opinion as to whether such dermatitis as was found in September 2015 is at least as likely as not related to the Veteran's service, to include his service in Southwest Asia. 


The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones.

3.  Schedule the Veteran for a VA examination to determine the etiology and severity of his hearing loss.  Audiological testing must be conducted, and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, to specifically include the September 2015 TBI examination, the examiner should identify whether the Veteran's decreased hearing acuity is a manifestation of his TBI.

4.  Review the resulting examination reports to ensure that they comply with the Board's remand directives.  

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


